Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on April 06, 2021 in which claims 26-45 are presented for examination; claims 1-25 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 06, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATHURIA ET AL. US 2016/0142475 A1. 

Regarding claim 26, KATHURIA et al. discloses A method of balancing resource utilization among a set of servers (See KATHURIA et al. Abstract describing "The shard manager can also provide dynamic load balancing solutions"), the method comprising: determining a system state for the set of servers, wherein some of the servers in the set may be unavailable, the system state being defined by the subset of servers that are currently available from among the set of servers, and wherein the number of possible system states is the number of unique subsets of servers from among the set of servers (Paragraph 0052 describing "In some embodiments, the app server 110 sends a heartbeat signal to the configuration service 140, e.g., at specified intervals, indicating that the app server 110 is functioning normally. If the configuration service 140 does not receive the heart beat signal from the app server 110 for a specified duration, the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable."); assigning individual shards to respective ones among the subset of available servers according to a shard-to-server allocation scheme that, at least for mapped ones of the possible system states, prescribes an allocation of the shards among the subset of servers belonging to each mapped system state and minimizes the number of shard reassignments needed when the system state changes, wherein each shard is one among a set of shards and comprises a logical container for objects, and wherein each object comprises a job object or a storage object that requires respective  (Paragraph 0076 describing "For each of the ordered set of shards starting from the shard that has the highest resource requirement, the assignment module 510 identifies (block 920) an app server that is (a) least loaded and (b) can accept the corresponding shard without having the load of the app server exceed a specified threshold, and assigns (block 925) the corresponding shard to the identified app server."), wherein each shard is one among a set of shards and comprises a logical container for objects, and wherein each object comprises a job object or a storage object that requires respective resources on the server to which the object is assigned (Paragraph 0015 describing "The dataset can be partitioned into partitions, each of which can be referred to as a shard. Each of the shards can contain a portion of the dataset, e.g., data of a subset of the users, a subset of the pictures, etc. The app service can execute on a number of app servers, e@.g., to provide scalability, server to a number of clients"); ; allocating new objects incoming to the set of servers for processing to respective ones of the shards according to an object-to-shard allocation scheme that balances resource requirements across the shards (Paragraph 0028 in combination with the problem to be solved in Paragraph 0002: "uneven load distribution on different partitions (=shards)" and the "service specification" of Paragraph 0016; note: it is to be understood from the afore-mentioned passages, that the shards are created according to the developer of the app service in a way that avoids uneven load distribution on different shards; therefore, said feature 1s implicitly disclosed in KATHURIA et al.); and responsive to the system state changing from a first one of the mapped system states to a second one of the mapped Paragraph 0015: “Disclosed are embodiments of a shard management service (“shard manager”) that manages assignment of shards (é€.g., data partitions) to application server computing devices (“app servers”). The shard manager can also include a load balancing service to monitor a load of the app servers and balance the load by updating the shard assignments."; Paragraph 0052 describing “the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable. The configuration service 140 notifies this to the shard manager 105, e.g., via the configuration service client 425. The shard manager 105 prepares to reassign the shards assigned to the app server 110 to one or more of the remaining app servers"; Paragraph 0063 describing "The shard manager 105 just polls the counter 405 to obtain the load information of the app server 110 and the resource consumption of the shards" & Paragraphs 0064-0066: "At block 710, the assignment module 510 confirms that the load of a particular app server is above a first specified threshold (or availabie capacity at the app server is below a second specified threshold).[...]At block 715, the assignment moduie 510 determines to move one or more of the shards from the particular app server to another app server such that the load of the particular app server drops below the first specified threshold.[...]In some embodiments, moving a shard from a source app server to a destination app server includes identifying a shard that can be dropped from the source app server and identifying a destination app server to which the identified shard can be added without having the load of the destination app server exceed a specified threshold").

As per claim 27, KATHURIA et al. discloses uniquely identifying each shard in the set of shards by a corresponding shard identifier and uniquely identifying each server in the set of servers by a corresponding server identifier, and wherein the shard-to-server allocation scheme imposes a fixed mapping of shard identifiers to server identifiers, for each mapped system state (See Kathuria et al. Paragraph 0033 describing “after the shard assignments are made to the app servers 110-115, the shard manager 105 generates a shard map 145 that contains information regarding which shard is mapped to which app server. For example, the shard map 145 can contain a mapping of a shard ID of the shard to an app server ID of the app server to which the shard is assigned”). 

As per claims 28, KATHURIA et al. discloses wherein not all servers (Figure 1, Components 140, 145) in the set of servers have equal capacities and wherein the object-to-shard allocation scheme allocates new objects incoming to the set of servers for processing by allocating each new object in dependence on the respective capacities of the servers in the set of servers (Figure 1, Paragraph 0027; Figure 2, Paragraph 0028 describing servers of different capacities wherein the servers process objects according to their capacities). 

See Kathuria et al. Paragraphs 0073-0076, since each new shard is inextricably linked with new objects, has specific resource requirements and is assigned to the appropriate servers according to a load balancing/available capacity policy); wherein the set of servers comprises a service provisioning and activation platform configured to provision and activate telecommunication services in a telecommunications network, for respective subscribers of the telecommunications network, and wherein each object comprises a managed object that defines the provisioning needed for a given customer service order requesting provisioning and activation of one or more telecommunication services for a given subscriber. (See KATHURIA et al. Paragraphs 0073-0076). 

As per claims 31, KATHURIA et al. disclose wherein the given customer service order comprises a provisioning order for a Subscriber Identification Module (SIM) used for authorizing access to the telecommunications network by corresponding subscriber equipment, and wherein the corresponding managed object represents a set of provisioning tasks for the SIM (See Kathuria et al. Paragraph 0055 describing the shard manager can be distributed over different servers and the configuration service is used to maintain the shard assignments if an instance of the shard manager fails and is taken over by another shard instance. Therefore, the configuration service must be accessible by all the servers that host an instance of the shard manager”). 

As per claims 32, KATHURIA et al. disclose maintaining an object state database indicating current states of the objects that have been allocated to each shard and using the object state database to restore or resume processing associated with each object in a given shard, when the given shard is reassigned from one server to another server (Paragraph 0055 describing the shard manager 105 may save the state of the shard manager 105 containing various information, e.g., regarding shard assignments, to the configuration service 140. If the current shard manager fails, a new shard manager can read the state from the configuration service 140 and control the further assignments).

Regarding claim 33, KATHURIA et al. discloses A computer processing apparatus operative to balance resource utilization among a set of servers (See KATHURIA et al. Abstract describing "The shard manager can also provide dynamic load balancing solutions"), the computer processing apparatus comprising: interface circuitry; and processing circuitry configured to communicate via the interface circuitry and, based on such communications: determine a system state for the set of servers, wherein some of the servers in the set may be unavailable, the system state being defined by the subset of servers that are currently available from among the set of servers, and wherein the number of possible system states is the number of unique Paragraph 0052 describing "In some embodiments, the app server 110 sends a heartbeat signal to the configuration service 140, e.g., at specified intervals, indicating that the app server 110 is functioning normally. If the configuration service 140 does not receive the heart beat signal from the app server 110 for a specified duration, the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable."); assign individual shards to respective ones among the subset of available servers according to a shard-to-server allocation scheme that, at least for mapped ones of the possible system states, prescribes a defined allocation of the shards among the subset of servers belonging to each mapped system state and minimizes the number of shard reassignments needed when the system state changes, wherein each shard is one among a set of shards and comprises a logical container for objects, and wherein each object comprises a job object or a storage object that requires respective resources on the server to which the object is assigned (Paragraph 0076 describing "For each of the ordered set of shards starting from the shard that has the highest resource requirement, the assignment module 510 identifies (block 920) an app server that is (a) least loaded and (b) can accept the corresponding shard without having the load of the app server exceed a specified threshold, and assigns (block 925) the corresponding shard to the identified app server."), wherein each shard is one among a set of shards and comprises a logical container for objects, and wherein each object comprises a job object or a storage object that requires respective resources on the server to which the object is assigned (Paragraph 0015 describing "The dataset can be partitioned into partitions, each of which can be referred to as a shard. Each of the shards can contain a portion of the dataset, e.g., data of a subset of the users, a subset of the pictures, etc. The app service can execute on a number of app servers, e@.g., to provide scalability, server to a number of clients"); allocate new objects incoming to the set of servers for processing to respective ones of the shards according to an object-to-shard allocation scheme that balances resource requirements across the shards requirements across the shards (Paragraph 0028 in combination with the problem to be solved in Paragraph 0002: "uneven load distribution on different partitions (=shards)" and the "service specification" of Paragraph 0016; note: it is to be understood from the afore-mentioned passages, that the shards are created according to the developer of the app service in a way that avoids uneven load distribution on different shards; therefore, said feature 1s implicitly disclosed in KATHURIA et al.); and responsive to the system state changing from a first one of the mapped system states to a second one of the mapped system states, reassign individual ones of the shards from one server to another, as needed, in view of the differences between the shard-to-server assignments prescribed by the shard-to-server allocation scheme for the first and second mapped system states (Paragraph 0015: “Disclosed are embodiments of a shard management service (“shard manager”) that manages assignment of shards (é€.g., data partitions) to application server computing devices (“app servers”). The shard manager can also include a load balancing service to monitor a load of the app servers and balance the load by updating the shard assignments."; Paragraph 0052 describing “the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable. The configuration service 140 notifies this to the shard manager 105, e.g., via the configuration service client 425. The shard manager 105 prepares to reassign the shards assigned to the app server 110 to one or more of the remaining app servers"; Paragraph 0063 describing "The shard manager 105 just polls the counter 405 to obtain the load information of the app server 110 and the resource consumption of the shards" & Paragraphs 0064-0066: "At block 710, the assignment module 510 confirms that the load of a particular app server is above a first specified threshold (or availabie capacity at the app server is below a second specified threshold).[...]At block 715, the assignment moduie 510 determines to move one or more of the shards from the particular app server to another app server such that the load of the particular app server drops below the first specified threshold.[...]In some embodiments, moving a shard from a source app server to a destination app server includes identifying a shard that can be dropped from the source app server and identifying a destination app server to which the identified shard can be added without having the load of the destination app server exceed a specified threshold.").

As per claim 34, KATHURIA et al. discloses wherein the processing circuitry is configured to uniquely identify each shard in the set of shards by a corresponding shard identifier and uniquely identify each server in the set of servers by a corresponding server identifier, and wherein the shard-to-server allocation scheme imposes a fixed mapping of shard identifiers to server identifiers, for each mapped system state (See Kathuria et al. Paragraph 0033 describing “after the shard assignments are made to the app servers 110-115, the shard manager 105 generates a shard map 145 that contains information regarding which shard is mapped to which app server. For example, the shard map 145 can contain a mapping of a shard ID of the shard to an app server ID of the app server to which the shard is assigned”). 

As per claims 35, KATHURIA et al. discloses wherein all objects (Figure 1, Components 140, 145) have comparable resource requirements and wherein the object-to-shard allocation scheme allocates new objects incoming to the set of servers for processing by one of: randomly assigning each new object to one of the shards in the set of shards; assigning each new object to one of the shards in the set of shards according to a round-robin scheme; or assigning each new object to one of the shards in the set of shards according to hash-based scheme (Figure 1, Paragraph 0027; Figure 2, Paragraph 0028 describing servers of different capacities wherein the servers process objects according to their capacities). 

As per claims 36, KATHURIA et al. discloses wherein not all objects (Figure 1, Components 140, 145) have comparable resource requirements and wherein the object-to-shard allocation scheme allocates new objects incoming to the set of servers for processing by allocating each new object in dependence on the resource requirements of the new object (Figure 1, Paragraph 0027; Figure 2, Paragraph 0028 describing servers of different capacities wherein the servers process objects according to their capacities). 

As per claims 37, KATHURIA et al. discloses wherein not all servers (Figure 1, Components 140, 145) in the set of servers have equal capacities and wherein the object-to-shard allocation scheme allocates new objects incoming to the set of servers for processing by allocating each new object in dependence on the respective capacities of the servers in the set of servers (Figure 1, Paragraph 0027; Figure 2, Paragraph 0028 describing servers of different capacities wherein the servers process objects according to their capacities). 

As per claims 38, KATHURIA et al. discloses wherein the processing circuitry is configured to maintain coordination information in each available server, the coordination information comprising an indication of the system state (Paragraph 0055 describing the shard manager 105 may save the state of the shard manager 105 containing various information, e.g., regarding shard assignments, to the configuration service 140. If the current shard manager fails, a new shard manager can read the state from the configuration service 140 and control the further assignments), such that each available server knows which other servers in the set of servers are available, and the coordination information further comprising the shard-to-server allocation scheme, such that each available server knows which shards belong to which servers in the subset of available servers (See KATHURIA et al. Paragraphs 0073-0076). 

See Katuria et al. Figures 1-12, Paragraphs 0003-0014; Paragraph 0020 describing store the data in the database which is consistent with a lookup table).

As per claims 40, KATHURIA et al. discloses wherein the lookup table includes a row for each shard in the set of shards, each row containing a permuted copy of a weight vector comprising an ordered set of weights expressing relative preferences for assigning the shard to respective ones of the servers in the set of servers, the order of the weights being permutated across the rows so that each row in the lookup table is unique (See Katuria et al. Figures 1-12, Paragraphs 0003-0014; Paragraph 0020 describing store the data in the database which is consistent with lookup table, rows and columns).

As per claims 41, KATHURIA et al. discloses wherein the processing circuitry is configured to assign individual shards to respective ones among the subset of available servers according to the shard-to-server allocation scheme by assigning each shard to the available server having the highest relative preference, as indicated by the weight vector contained in the table row that corresponds to the shard (Paragraph 0076 describing "For each of the ordered set of shards starting from the shard that has the highest resource requirement, the assignment module 510 identifies (block 920) an app server that is (a) least loaded and (b) can accept the corresponding shard without having the load of the app server exceed a specified threshold, and assigns (block 925) the corresponding shard to the identified app server."),

As per claims 42, KATHURIA et al. disclose wherein the set of servers comprises a service provisioning and activation platform configured to provision and activate telecommunication services in a telecommunications network, for respective subscribers of the telecommunications network, and wherein each object comprises a managed object that defines the provisioning needed for a given customer service order requesting provisioning and activation of one or more telecommunication services for a given subscriber (See Kathuria et al. Paragraph 0055 describing the shard manager can be distributed over different servers and the configuration service is used to maintain the shard assignments if an instance of the shard manager fails and is taken over by another shard instance. Therefore, the configuration service must be accessible by all the servers that host an instance of the shard manager”). 

As per claims 43, KATHURIA et al. disclose wherein the given customer service order comprises a provisioning order for a Subscriber Identification Module (SIM) used for authorizing access to the telecommunications network by corresponding subscriber equipment, and wherein the corresponding managed object represents a set of provisioning tasks for the SIM (See Kathuria et al. Paragraph 0055 describing the shard manager can be distributed over different servers and the configuration service is used to maintain the shard assignments if an instance of the shard manager fails and is taken over by another shard instance. Therefore, the configuration service must be accessible by all the servers that host an instance of the shard manager”). 

As per claims 44, KATHURIA et al. disclose wherein the processing circuitry is configured to maintain an object state database indicating current states of the objects that have been allocated to each shard and use the object state database to restore or resume processing associated with each object in a given shard, when the given shard is reassigned from one server to another server (Paragraph 0055 describing the shard manager 105 may save the state of the shard manager 105 containing various information, e.g., regarding shard assignments, to the configuration service 140. If the current shard manager fails, a new shard manager can read the state from the configuration service 140 and control the further assignments).

Regarding claim 45, KATHURIA et al. discloses A computer-readable medium storing a computer program comprising program instructions that, when executed by processing circuitry of a computer processing apparatus, configures the computer processing apparatus to balance resource utilization among a set of servers (See KATHURIA et al. Abstract describing "The shard manager can also provide dynamic load balancing solutions"), the computer program comprising program instructions causing the computer processing apparatus to: determine a system state for the set of servers, wherein some of the servers in the set may be unavailable, the system state being defined by the subset of servers that are currently available from among the set of servers, and wherein the number of possible system states is the number of unique Paragraph 0052 describing "In some embodiments, the app server 110 sends a heartbeat signal to the configuration service 140, e.g., at specified intervals, indicating that the app server 110 is functioning normally. If the configuration service 140 does not receive the heart beat signal from the app server 110 for a specified duration, the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable."); assign individual shards to respective ones among the subset of available servers according to a shard-to-server allocation scheme that, at least for mapped ones of the possible system states, prescribes a defined allocation of the shards among the subset of servers belonging to each mapped system state and minimizes the number of shard reassignments needed when the system state changes (Paragraph 0076 describing "For each of the ordered set of shards starting from the shard that has the highest resource requirement, the assignment module 510 identifies (block 920) an app server that is (a) least loaded and (b) can accept the corresponding shard without having the load of the app server exceed a specified threshold, and assigns (block 925) the corresponding shard to the identified app server."), wherein each shard is one among a set of shards and comprises a logical container for objects, and wherein each object comprises a job object or a storage object that requires respective resources on the server to which the object is assigned (Paragraph 0015 describing "The dataset can be partitioned into partitions, each of which can be referred to as a shard. Each of the shards can contain a portion of the dataset, e.g., data of a subset of the users, a subset of the pictures, etc. The app service can execute on a number of app servers, e@.g., to provide scalability, server to a number of clients"); ; allocate new objects incoming to the set of servers for processing to respective ones of the shards according to an object-to-shard allocation scheme that balances resource requirements across the shards (Paragraph 0028 in combination with the problem to be solved in Paragraph 0002: "uneven load distribution on different partitions (=shards)" and the "service specification" of Paragraph 0016; note: it is to be understood from the afore-mentioned passages, that the shards are created according to the developer of the app service in a way that avoids uneven load distribution on different shards; therefore, said feature 1s implicitly disclosed in KATHURIA et al.); and responsive to the system state changing from a first one of the mapped system states to a second one of the mapped system states, reassigning individual ones of the shards from one server to another, as needed, in view of the differences between the shard-to-server assignments prescribed by the shard-to-server allocation scheme for the first and second mapped system states (Paragraph 0015: “Disclosed are embodiments of a shard management service (“shard manager”) that manages assignment of shards (é€.g., data partitions) to application server computing devices (“app servers”). The shard manager can also include a load balancing service to monitor a load of the app servers and balance the load by updating the shard assignments."; Paragraph 0052 describing “the configuration service 140 can consider that the app server 110 has failed or is failing and therefore can become unavailable. The configuration service 140 notifies this to the shard manager 105, e.g., via the configuration service client 425. The shard manager 105 prepares to reassign the shards assigned to the app server 110 to one or more of the remaining app servers"; Paragraph 0063 describing "The shard manager 105 just polls the counter 405 to obtain the load information of the app server 110 and the resource consumption of the shards" & Paragraphs 0064-0066: "At block 710, the assignment module 510 confirms that the load of a particular app server is above a first specified threshold (or availabie capacity at the app server is below a second specified threshold).[...]At block 715, the assignment moduie 510 determines to move one or more of the shards from the particular app server to another app server such that the load of the particular app server drops below the first specified threshold.[...]In some embodiments, moving a shard from a source app server to a destination app server includes identifying a shard that can be dropped from the source app server and identifying a destination app server to which the identified shard can be added without having the load of the destination app server exceed a specified threshold").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 29, 2021